The defendant was convicted of possessing non-taxpaid whisky. The undisputed evidence was that nine gallons of such whisky was found in a house in which the defendant had formerly lived and rented from a real-estate company. The defendant denied that he was living there at the time the whisky was found, and the controlling issue in the case was whether he was or not. The evidence on this question, while conflicting, authorized the jury to find that the defendant was renting the house at the time the whisky was discovered, and that he was maintaining two domiciles, one where he kept his whisky and a girl friend, and the other where he kept his wife. The overruling of the petition for certiorari based on the general grounds was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED FEBRUARY 1, 1944.